Case 9:19-cr-80181-RAR Document 53 Entered on FLSD Docket 06/08/2020 Page 1 of 6




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 19-CR-80181-RUIZ/REINHART


  UNITED STATES OF AMERICA,

      vs.

  MINAL PATEL,
                     Defendant.
  _________________________________/

                  ORDER ON MOTION FOR DISCOVERY PROTOCOL [ECF No. 49]

            Having considered the United States’ motion for entry of a protocol to govern the

      disclosure of discovery material that have been, or are potentially, subject to claims of privilege

      by Defendant and third parties, and having conducted a telephonic hearing on June 8, 2020, and

      for good cause shown,

             IT IS HEREBY ORDERED THAT:

             1.      The United States’ motion is GRANTED, and the protocol set forth in

      Paragraphs 2-9, below (hereafter “Protocol”), shall govern the disclosure of discovery

      material 1 that have been, or are potentially, subject to claims of privilege (hereafter

      “Potentially Protected Material”) by Defendant or by third-parties in this case.

             2.      The Protective Order issued on October 15, 2019 (D.E. 21) shall apply to any

      discovery material produced by the Filter Team to Defendant or to a third party pursuant to the




  1
   As used in this Order, “discovery material” means evidence (in whatever format) in the
  possession of the United States that the Government is legally required to produce to a criminal
  defendant, including but not limited to, pursuant to Fed. R. Crim. P. 16, this Court’s Standing
  Discovery Order, or the due process clause of the U.S. Constitution
Case 9:19-cr-80181-RAR Document 53 Entered on FLSD Docket 06/08/2020 Page 2 of 6




      Protocol. 2

              3.     The Filter Team shall withhold Potentially Protected Material, unless a court

      order or a third-party claimant authorizes the release of Potentially Protected Material to the

      Prosecution Team or to Defendant. 3

              4.     The Filter Team shall release discovery material that is not Potentially

      Protected Material to the Prosecution Team and Defendant.

              5.     The Filter Team shall produce Potentially Protected Material to Defendant

      under the following conditions:

              a.    If Defendant is the privilege holder or is entitled to access the

              discovery material by virtue of a Joint Defense Agreement (JDA):

              Defendant shall receive a full copy of the discovery material in the same format

              as it was provided to the Filter Team. The discovery material shall be subject to

              the Protective Order in this case, as well as the Protocol, and may not be further

              disclosed or disseminated except as provided in this Order.

              b.    If Defendant is not the privilege holder of the discovery material or is

              not entitled to access the material by virtue of a JDA: Before producing any

              of a third-party claimant’s Potentially Protected Material to Defendant, the

              Filter Team shall notify the third-party claimant that their Potentially Protected


  2
    As used in this Order, “Prosecution Team” shall refer to the attorneys and agents of the United
  States who are involved in preparing and presenting this case for trial. “Filter Team” shall refer
  to attorneys and agents of the United States who are not members of the Prosecution Team but
  who are involved solely in reviewing materials obtained through search warrants and other
  investigative techniques for purposes of determining whether those materials should be produced
  to Defendant in discovery.

  3
   As used in this Order, “third-party claimant” shall refer to a non-Defendant who has asserted, or
  in the Government’s view could in good faith assert, a claim of privilege over particular
  discovery material.
                                                     2
Case 9:19-cr-80181-RAR Document 53 Entered on FLSD Docket 06/08/2020 Page 3 of 6




         Material will be produced as part of the discovery to Defendant, unless such

         notice would jeopardize an ongoing investigation. In that case, the Filter Team

         shall seek authorization from the Court as to how to release the Potentially

         Protected Material at issue to Defendant.

              i.      Contents of Notice. The notice shall include a copy of this
              Order and shall identify the Potentially Protected Material to be
              produced, the anticipated date of production to Defendant, and the
              criminal case number. The Filter Team shall also provide the claimant
              with an electronic copy of the Potentially Protected Material scheduled
              for production.

              ii.     Procedures for Objections to Production or Asserting Privilege
              Claims. If a third-party claimant objects to the Filter Team’s releasing
              discovery material to Defendant or to the Prosecution Team, or asserts
              a privilege claim to protect certain materials, the third-party claimant
              will notify the Filter Team of its objection within fourteen (14) days of
              receiving the Filter Team’s notice. The third-party claimant’s
              objection will include a privilege log, setting forth the legal basis -
              such as attorney-client privilege, work product doctrine protection, or
              other legally recognized claim - that the third-party claimant asserts
              precludes production for each document logged. The log shall also set
              forth the document title, subject matter, author(s), recipients(s), date,
              transmittal detail (if any), location of author(s) and recipient(s) (if
              known), and an explanation of the legal claim asserted against
              production. A third-party claimant shall email a copy of their objection
              and privilege log to Defendant and the Filter Team. If a third-party
              claimant does not respond to the Filter Team’s notice within fourteen
              (14) days, the Filter Team will provide Defendant with information
              regarding the Filter Team’s attempts to contact the third-party
              claimant. Thereafter, Defendant may move the Court for a finding that
              the third-party claimant has waived privilege claims.

              iii.    After the Filter Team receives the objection and required
              privilege log from the third-party claimant, the parties shall have three
              (3) business days to meet and confer to try to resolve any areas of
              disagreement concerning the asserted privilege. If the objection is
              made by a third-party, Defendant shall be given notice of the date and
              time of the meet and confer, and Defendant may participate through
              counsel. If the parties cannot come to an agreement as to the asserted
              claim, the Filter Team (or Defendant if he objects) shall notify the
              objecting party in writing that the parties do not agree.



                                               3
Case 9:19-cr-80181-RAR Document 53 Entered on FLSD Docket 06/08/2020 Page 4 of 6




              iv.    The Filter Team or Defendant shall then have five (5) business
              days from the date of objection to move to compel production of the
              Potentially Protected Material. A copy of the motion to compel shall
              be served on the objecting party. The motion shall include a copy of
              the privilege log provided by the objecting party, and a legal
              memorandum not to exceed 10 pages containing any factual or legal
              arguments. A copy of the disputed discovery material shall be
              submitted to the Court for in camera review. If the moving party is
              Defendant, the Filter Team will provide the Potentially Protected
              Material in dispute for in camera review. No materials submitted for
              in camera review shall be served upon the Prosecution Team.

              v.      Within seven (7) business days of the filing of a motion to
              compel, the objecting party shall file a response supporting its claim,
              not to exceed 10 pages.

              vi.    Any reply in support of the motion to compel will be due
              within five (5) business days of the responsive filing and shall not
              exceed 5 pages.

              vii.     Any order by the undersigned authorizing the Filter Team to
              produce disputed Potentially Protected Material to the Prosecution
              Team and to Defendant is not a determination that the material in
              question is admissible at trial. That determination will be made at a
              later time by the trial judge.

         c.   The Court retains jurisdiction to adjudicate any dispute or resolve any

         privilege asserted over the discovery material produced pursuant to the Protocol.

         d.   If Defendant or a third-party claimant fails to provide a privilege log to the

         Filter Team and/or Defendant sufficient to allow the reviewing party or the

         Court to determine the nature of the claim, or fails to meet and confer, the Court

         may determine that such actions constitute waiver of a claim.

         e.   If a privilege claim was asserted by a third-party and not later challenged

         by the Filter Team or Defendant, the Filter Team or the Court may direct

         Defendant or the Prosecution Team to return or destroy any items that were

         produced in discovery but remain subject to a non-challenged privilege claim.



                                                4
Case 9:19-cr-80181-RAR Document 53 Entered on FLSD Docket 06/08/2020 Page 5 of 6




                Under these circumstances, Defendant must return or destroy Potentially

                Protected Material at the request of the Filter Team unless they receive the

                Court’s approval to retain the material.

                f.   Pursuant to Fed. R. Evid. 502(d), any Potentially Protected Material

                disclosed to a third-party or to Defendant pursuant to this Order or any

                subsequent disclosure order, shall not constitute, or be deemed, a waiver or

                forfeiture of any privilege claim in any federal or state judicial or administrative

                proceeding other than these federal proceedings.

            6.         The Government or Defendant shall have the right to present to the Court any

  document to determine if an exception, such as the crime-fraud exception, or a waiver, such as a

  subject-matter waiver, applies to the Potentially Protected Material. Production pursuant to this

  section shall not be grounds for a waiver argument by the Government or any other party

  pursuant to Fed. R. Evid. 502(d).

           7.          If any member of the Prosecution Team inadvertently reviews an item believed

  to be protected by the attorney-client privilege, work-product doctrine, or any other legally

  recognized privilege, the Prosecution Team member shall turn the item over to the Filter Team

  for resolution through the filter process. Inadvertent review shall not automatically disqualify the

  Prosecution Team member from this matter.

           8.          The notification and filing deadlines set forth in this Order may be extended

  based on the written agreement of the parties, or by Court order on motion and good cause

  shown.




                                                        5
Case 9:19-cr-80181-RAR Document 53 Entered on FLSD Docket 06/08/2020 Page 6 of 6




         9.       The United States shall provide a copy of this order to all known potential third-

  party claimants within three (3) business day of the entry of the Order.



  DONE and ORDERED in Chambers at West Palm Beach, Florida, this 8th day of June 2020.




                                                BRUCE E. REINHART
                                                UNITED STATES MAGISTRATE JUDGE




                                                   6
